Exhibit 10.5

October 14, 2005

Tom Romary

Dear Tom,

On behalf of HouseValues, I am extremely pleased to offer you the position of
Chief Marketing Officer. This letter sets forth the terms of your employment
with HouseValues. If you wish to accept employment with HouseValues on these
terms, please so indicate by signing two copies of this letter and two copies of
the enclosed Confidential Information, Inventions, Nonsolicitation and
Noncompetition Agreement. Please retain one set for your files and mail me one
set of original documents with your signature. This offer is contingent on
completing reference checks. All terms of employment stated in this letter will
expire if you have not returned a signed copy of both agreements to me on or
before October 19, 2005.

Term of Employment and Compensation

Unless we mutually agree otherwise, you will commence employment with
HouseValues on or around November 26. The work you perform will be the usual and
customary work of a Chief Marketing Officer, as well as any additional duties
that your manager or the Board of Directors may instruct you to perform. It is
understood and agreed that it is the intent of the parties that you will provide
services to HouseValues on a full-time basis and that, specifically, you will
not undertake any part-time or “moonlighting” employment or consultancy without
the prior written consent of HouseValues.

Your starting salary will be $235,000 per year, paid twice monthly. Salary,
bonus and equity compensation will be subject to all legally required
withholding taxes.

Signing bonus: You are eligible to receive a one time signing bonus in the
amount of $100,000. You will be entitled to receive this signing bonus provided
that you; (1) Accept the terms of this offer letter and (2) Commence employment
with HouseValues by November 26, 2005.

Management Bonus Plan: You are eligible to participate in the annual management
bonus program. Your target incentive opportunity “at plan” is 45% with
significant upside should the company and your performance meet “stretch plan”
or the “home run plan” levels. The exact bonus payment will be determined by the
Board. This plan is an annual plan.

Benefits

You will be entitled, during the term of your employment, to 4 weeks of annual
vacation, holidays, health, life, disability and other employee benefits
(subject to applicable eligibility requirements) to the extent such benefits are
offered by HouseValues to its other employees.

Option Compensation

HouseValues wishes to ensure that your energies are wholly devoted to the
long-term interests of HouseValues and its shareholders. Accordingly, subject to
approval by the Board of Directors and the execution by you of a stock option
letter Agreement, you will receive an option to purchase 125,000 shares of
HouseValues, Inc. common stock, pursuant to the terms of the HouseValues, Inc.
2004 Equity Incentive Plan. The exercise price per share of the option will be
set at the fair market value per share of the Company’s common stock on the date
of grant, as determined by the Board of Directors.

Confidential



--------------------------------------------------------------------------------

Confidential Information, Inventions, Nonsolicitation and Noncompetition
Agreement

As a condition of your employment pursuant to this offer letter, we require that
you sign the enclosed Confidential Information, Inventions, Nonsolicitation and
Noncompetition Agreement and complete Exhibit A, Exhibit B and Exhibit C
thereto. Please note that the Company’s willingness to enter into an employment
relationship with you and to facilitate the equity compensation described above
is based in significant part on your commitment to fulfill the obligations
specified in that agreement.

Employment at Will

Your employment with HouseValues will be “at will,” which means that either you
or HouseValues may terminate your employment with HouseValues at any time, with
or without cause. Any statements to the contrary that may have been made to you,
or that may be made to you, by the Company, its agents, or representatives are
superseded by this offer letter. If you wish to terminate your employment,
HouseValues requests that you provide written notice at least two weeks prior to
the effective date of your resignation.

Termination Payment

In the event of the termination of your employment, all compensation and
benefits set forth above, terminate except as follows;

If the Company terminates your employment without Cause or if you terminate your
employment for Good Reason, you shall be entitled to receive termination
payments equal to (1) six months of your annual base salary, and (2) six months
of COBRA premiums otherwise due from you, provided you execute a Separation
Agreement releasing any claims against the Company. If you are terminated for
Cause, or if you terminate your employment without Good Reason, you shall not be
entitled to any of the foregoing benefits and termination payments. All payments
in this section shall be made on a pay period by pay period basis for the
duration of the six months.

In the event of a corporate transaction, 50% of the unvested portion of the
Option will automatically become vested and exercisable and the remaining
unvested portion of the Option will vest in equal quarterly increments over the
shorter of (i) two years immediately following such Corporate Transaction, or
(ii) the amount of time remaining under the Option’s original vesting schedule.
This provision is in addition to and not in lieu of any other rights provided in
the Plan concerning the acceleration on or after a Corporate Transaction on
outstanding options.

Additional Provisions

Your employment pursuant to this letter is also contingent upon your submitting
the legally required proof of your identity and authorization to work in the
United States. On your first day of employment you must provide the required
identification. The terms of this offer letter, including the equity
compensation, are subject to the approval of HouseValues’s board of directors.
Upon your acceptance of this offer, HouseValues promptly will have prepared the
documents necessary to effect all the terms of this agreement, and you agree to
assist HouseValues in causing the same to be prepared and executed.

You represent that your employment as of November 26, 2005, is not in violation
of any obligation to a previous employer or any entity with whom you have had a
relationship as an independent contractor or consultant, including any
obligation contained in a noncompetition agreement or similar agreement.If you
accept this offer, the terms described in this letter will be the terms of your
employment, and this letter supersedes any previous discussions or offers. Any
additions or modifications of these terms must be in writing and signed by you
and an authorized officer of HouseValues to be enforceable.

Confidential

 

-2-



--------------------------------------------------------------------------------

We are delighted about the possibility of your joining us. I hope you will
accept this offer and I look forward to a productive and mutually beneficial
working relationship. Please let me know if I can answer any questions for you
about any of the matters outlined in this letter.

 

Sincerely,

/s/ Jill Maguire-Ward

Jill Maguire-Ward Vice President Human Resources

ACCEPTANCE:

I accept employment with HouseValues, Inc. under the terms set forth in this
letter:

I acknowledge that my employment is at will and may be terminated by me or

HouseValues at any time, with or without cause.

 

/s/ Tom Romary

Name   DATE:  

October 19, 2005

Confidential

 

-3-